Citation Nr: 1446382	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-04 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond December 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  The appellant is the Veteran's daughter. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which denied an extension of the delimiting date for the appellant's DEA benefits under Chapter 35, Title 38, of the United States Code.


FINDINGS OF FACT

1.  VA determined that the Veteran was permanently and totally disabled for VA purposes and informed him in writing of the decision in January 2004. 

2.. The appellant, who was born in July 1982, selected December 9, 2003, for the grant of her eligibility for DEA benefitsm and was informed by VA that she had 8 years of full-time educational benefits to use (making her delimiting date December 9, 2011).  

3.  There is no evidence that the appellant suspended her program of education due to conditions beyond her control.  

4.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits beyond December 9, 2011.
CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond December 9, 2011, for the appellant's DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The appellant asserts that she should be granted an extension of the delimiting date for DEA benefits beyond December 9, 2011.  She contends, and testified before the undersigned, that it was difficult to find an accredited university, as well as Internet access, in Italy; it was financially difficult for her to pay for living and additional education fees; and she had difficulties due to family obligations.  Thus, she was unable to use the DEA benefits before December 2011. 

DEA under 38 U.S.C.A. Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as veterans who have permanent and total disability ratings and their children if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021. 

Generally, the basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either her 18th birthday or the date of her successful completion of secondary schooling and the delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040 (2013).  In circumstances where a veteran's permanent and total disability rating is assigned after his child reaches the age of 18, but prior to her reaching 26 years of age, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child, and ends the earlier of the date the veteran is no longer rated permanently and totally disabled or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a) (2) (2013). 

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday. 

In this case, VA determined that the Veteran was permanently and totally disabled for VA purposes and informed him in writing of the decision in January 2004. 

The appellant is the Veteran's daughter.  She was born in July 1982.  The appellant selected December 9, 2003, for the grant of her eligibility for DEA benefits.  VA informed her that she had 8 years of full-time educational benefits to use (making her delimiting date December 9, 2011).  

The record does not show, and indeed the appellant does not contend, that she suspended her program of education due to conditions beyond her control.  Thus, an extension under 38 C.F.R. §§ 21.3041(g) and 21.3043 is not warranted. 

The appellant's argument for the extension is essentially equitable in nature, i.e., that she could not take full advantage of the Chapter 35 benefits soon enough due to difficulties in Italy, financial limitations, and having family obligations.  Although the Board is sympathetic to the assertions of the appellant, the Board is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Hhere, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific.  Pursuant to these criteria, there is no basis upon which to grant the appellant an extension of the Chapter 35 DEA delimiting date beyond December 9, 2011.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond December 9, 2011, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


